Citation Nr: 9907778	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1941 to September 
1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's  claim on 
appeal.  The appellant appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

The appellant indicated in correspondence dated in June 1998 
that she was withdrawing any claim of entitlement to 
eligibility to education benefits under Chapter 30, Title 38, 
United States Code.  Accordingly, this issue is not before 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO. 

2.  The veteran's death certificate indicates that the 
veteran died in November 1996 of aspiration pneumonia.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were prostrate 
cancer and renal failure. 

3.  During the veteran's lifetime service connection had been 
established for acne conglobata, chronic, with marked 
disfigurement. 

4.  Neither aspiration pneumonia, prostrate cancer nor renal 
failure was present during service, manifested within one 
year thereafter, or otherwise related to service.

5.  There is no competent medical evidence which relates that 
a service connected disability played any role in causing the 
veteran's death.

6.  There is no competent medical evidence that the veteran's 
death was produced or hastened by a disability of service 
origin.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death, listed as 
due to aspiration pneumonia, is related to service.  She 
maintains that the veteran's service-connected skin condition 
developed into or caused skin cancer and prostrate cancer 
that weakened his body and thus left him vulnerable to the 
aspiration pneumonia that resulted in his death.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially and materially contributed to it.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).

Before reaching the merits of the appellant's claim, the 
threshold question which must be answered in this case is 
whether the appellant has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the appellant fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

Where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a disability; medical 
or, in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).

During the veteran's lifetime, service connection had been 
established for acne conglobata, chronic, with marked 
disfigurement, evaluated as 30 percent disabling.  The 
veteran's death certificate indicates that the veteran died 
in November 1996 of aspiration pneumonia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death were prostrate cancer and renal 
failure.  

The veteran's service medical records noted no complaints of 
or treatment for pneumonia, prostrate cancer, or renal 
failure, and the veteran's separation examination report 
noted that his chest and lungs and his genito-urinary system 
(including kidneys) were normal.  

Private treatment records from June 1996 noted that following 
a biopsy of skin from the veteran's left chin, a diagnosis of 
basal cell carcinoma, nodular type, was rendered.  In July 
1996, the veteran received a prostrate examination.  The 
prostrate was described as 1+ and benign.  Private medical 
billing records from November 1996 indicated treatment for an 
unspecified disorder or disorders.  The veteran passed away 
later that month.

While the Board sympathizes with the appellant's loss, the 
Board notes that the appellant's claim is not well grounded 
and must be denied.  The record does not contain a medical 
opinion showing a nexus or link between the veteran's 
service-connected acne conglobata, chronic, with marked 
disfigurement, and either aspiration pneumonia, listed as the 
cause of his death, or prostrate cancer and renal failure, 
listed as significant conditions contributing to death but 
not resulting in the underlying cause of death.  Nor is there 
any other medical evidence that the veteran's death is 
related to service, or to a service connected disorder. 
Neither a lung disorder, prostrate cancer nor renal failure 
was present during service, and no post-service evidence of 
these conditions is shown until many years after service. No 
medical evidence otherwise relating any of these conditions 
to service has been submitted.

The only evidence presented by the appellant that tends to 
show a connection between the veteran's service-connected 
disability and his death are her own statements.  However, as 
a layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). The evidence now of record fails to show that 
service-connected disabilities played any role in the 
veteran's demise.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. § 5107(a).  Since the claim is 
not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390; (1995).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

